United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 5, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10610
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PHILIP TORRES,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 2:03-CR-122-ALL-J
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Philip Torres appeals his conditional guilty-plea conviction

for possession with intent to distribute 500 grams or more of

methamphetamine.    The Government’s unopposed motion to file a

corrected brief is GRANTED.

     Torres argues that the district court erred by denying his

motion to suppress because Texas Department of Public Safety

Trooper Toby Schaef violated the Fourth Amendment by

interrogating him and his co-defendant David Alberto Avila-


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10610
                                -2-

Coronado (“Avila”) about matters exceeding the scope of the

justification for the traffic stop without reasonable suspicion

that a crime other than the traffic violation had been or was

being committed.

     Torres does not challenge the district court’s factual

finding that Trooper Schaef asked for and received consent to

search the vehicle contemporaneously with his issuance of a

citation to Avila.   As the issuance of a citation is a

permissible part of a valid traffic stop, the district court did

not err in determining that Trooper Schaef did not extend the

detention beyond the valid traffic stop.   See United States v.

Shabazz, 993 F.2d 431, 437 (5th Cir. 1993).   Although Trooper

Schaef’s interrogation of Torres and Avila exceeded the scope of

the justification for the traffic stop, this did not violate the

Fourth Amendment as we have rejected “any notion that a police

officer’s questioning, even on a subject unrelated to the purpose

of a routine traffic stop, is itself a Fourth Amendment

violation.”   United States v. Brigham, 382 F.3d 500, 508 (5th

Cir. 2004) (en banc) (quoting Shabazz, 993 F.2d at 436).

Accordingly, Torres’s conviction is AFFIRMED.